Rule 322. Authorized Activities of Certified Legal Interns

      (a) General Rule. Subject to the restrictions of this subdivision, a certified legal intern
may with the approval of a supervising attorney:

                (1) Appear before any court or other government unit [(other than the
        Supreme, Superior or Commonwealth Courts)]in any civil or criminal matter on
        behalf of any indigent, if the person on whose behalf the legal intern is appearing
        consents to such appearance. [The supervising attorney must be personally present
        throughout the proceedings where the legal intern is appearing on behalf of the
        defendant in a criminal matter where the defendant has the right to counsel under
        any provision of law.]

                (2) Appear in any civil or criminal matter on behalf of the Commonwealth, if the
        Attorney General (or the prosecuting attorney in the case of a criminal matter) or his or
        her authorized representative consents to such appearance.

       The approval of the supervising attorney and the consent of the party represented
required by this subdivision shall be in writing and filed of record in the matter and shall be
brought to the attention of the judge or magisterial district judge or the presiding officer of the
other government unit. Appearances pursuant to this rule include provision of oral
argument.

       (b) Preparation of Papers. A certified legal intern may engage in other activities,
[under the general supervision of a member of the bar of this Commonwealth, but outside
the personal presence of the attorney,]including the following:

               (1) Preparation of pleadings and other documents to be filed in any matter in
        which the legal intern is eligible to appear and in any appeals therefrom in the Supreme,
        Superior or Commonwealth Courts.

               (2) Except when the assignment of counsel is required under any provision of
        law, provision of assistance to indigent inmates of correctional institutions or other
        persons who request such assistance in preparing applications for and supporting
        documents for post-conviction relief. If there is an attorney of record in the matter, all
        such assistance shall be supervised by the attorney of record.

        Each pleading or other document shall contain the name of the legal intern who has
participated in drafting it. If the legal intern participated in drafting only a portion of it, that fact
may be stated. All pleadings or other documents shall be signed by the supervising attorney.

       (c) Supervising Attorney. The attorney under whose supervision a certified legal intern
performs any of the services permitted by this rule shall[:]

                (1) Be approved in writing as a supervising attorney for the purposes of this rule
by the dean of the law school in which the legal intern is or was enrolled.

        (2) Assume personal professional responsibility for the guidance of the legal
intern in any work undertaken and for supervising the quality of the work of the legal
intern.

       (3) Assist the legal intern in his or her preparation to the extent the supervising
attorney considers necessary.

      (4) Assure that the certified legal intern is fully prepared and appropriately
supervised.

       (5) Be present during any appearance the certified legal intern makes before
any tribunal.




                                          2